Citation Nr: 1118896	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-07 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for alcoholism.  

2.  Entitlement to service connection for drug addiction.  

3.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1980 to February 1987, and from September 1989 to December 1990.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND


In March 2009, the Veteran submitted a substantive appeal to the Board via VA Form 9, requesting to testify at a Board hearing in Washington, D.C.  In correspondence received in March 2011, the Veteran and his representative requested to reschedule the Board hearing before a member of the Board at the RO (travel board hearing).  Therefore, a remand is required for the scheduling of a travel board hearing.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700(a) (2010).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing at the RO (travel board hearing), in accordance with the procedures set forth at 38 C.F.R. § 20.700(a), 20.704(a).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

